Citation Nr: 0715864	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  05-03 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Veterans 
Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty with the Navy from April 
1964 to April 1966.  He had additional periods of active and 
inactive duty for training with the U.S. Navy Reserves from 
January 1963 to April 1964, and from April 1966 to January 
1969, as well as with the Army National Guard from April 1979 
to April 1984, and from March 1988 to February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision in which 
the RO denied service connection for hearing loss.  In March 
2004, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2004, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in January 2005.  The 
RO issued a supplemental SOC (SSOC) in March 2006.

In his substantive appeal (VA Form 9) received in January 
2005, the veteran requested a hearing before a Veterans Law 
Judge (VLJ) of the Board at the RO (Travel Board hearing).  A 
Travel Board hearing was scheduled for April 5, 2007; 
however, the appellant failed to appear on the scheduled 
hearing date; however, the hearing notice was not returned as 
undeliverable, and no further communication was received from 
the appellant or his representative regarding the hearing 
request or his failure to appear.  Thus, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2006).  
Accordingly, the Board will proceed with its review of this 
matter on the basis of the current record.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While in service, the appellant likely experienced 
significant noise exposure while serving aboard an aircraft 
carrier during the Vietnam War.

3.  The appellant currently has hearing loss in each ear to 
an extent recognized as a disability for VA purposes, and 
there is evidence indicating that the veteran's current 
bilateral hearing loss is related to in-service noise 
exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim for service connection for bilateral 
hearing loss in light of the above, and in view of the 
Board's favorable disposition of the claim, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim for service connection for 
bilateral hearing loss has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2006).  See also 38 U.S.C.A. § 1154 (West 2002).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran asserts that his current bilateral hearing loss 
is a result of acoustic trauma sustained while stationed on 
an aircraft carrier off the coast of Vietnam.  He has stated 
that, during the Vietnam War, he was stationed on the flight 
and hangar decks during flight operations and that it was his 
job to move aircraft and equipment on both decks, adding that 
the noise was constant and deafening and overwhelmed what 
little ear protection they had.  The veteran also reported 
that his berth was next to the steam laundry which ran around 
the clock and produced a constant cacophony of noise to the 
extent that at times he had trouble sleeping.  As a result, 
he alleges that his hearing has deteriorated from that time 
to the present.  The veteran acknowledged that, after 
service, he was assigned to motorcycle duty as a police 
officer for some years, but maintained that such duty did not 
cause, or contribute to, his hearing loss because he did not 
ride a motorcycle eight hours a day, as most of his shift he 
was stationary on radar or traffic control and, in bad 
weather, he used a police cruiser.

On the veteran's February 1964 active duty examination 
,whispered voice testing in both ears revealed a score of 
15/15.  Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ


500
1000
2000
3000
RIGHT
5
10
5
10
LEFT
10
10
10
10

On both a May 1964 replacement health record examination and 
his April 1966 separation examination, no hearing abnormality 
was found; however, only whispered voice testing was done in 
both ears reflecting a score of 15/15.  

On a Army National Guard physical examination performed in 
June 1991, audiometric testing showed impaired hearing in the 
right ear and revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
40
LEFT
10
5
5
15
25

Although the veteran was not specifically diagnosed with 
hearing loss of either ear in active service, the Board notes 
that the absence of in-service evidence of hearing loss is 
not fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Regarding whether the veteran has current bilateral hearing 
loss disability meeting the requirements of 38 C.F.R. 
§ 3.385, the Board notes that the veteran underwent VA 
audiometric testing in March 2003.  This is the first 
evidence of record in the claims file to show results of 
audiometric testing indicating hearing impairment in 
both ears.  Audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
60
55
LEFT
 5
10
40
55
60

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 88 percent in the left ear.  The 
diagnosis was hearing within normal limits through 1000 Hertz 
sloping to a moderately severe sensorineural hearing loss 
(SNHL), with good word recognition ability in quiet, 
bilaterally.  

On VA audiological evaluation in June 2003, the veteran 
complained of decreased hearing for the past three to four 
years and reported that he had difficulty hearing the TV and 
had to ask people to repeat themselves often.  Military noise 
exposure was reported as positive while in service.  The 
examiner noted that the veteran served two years of active 
duty in the Navy, and was still in the National Guard.  He 
reported being exposed to field artillery and jet engines on 
an aircraft carrier.  Occupational noise exposure was 
reported as positive as a motorcycle policeman.  Audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 5
20
40
65
65
LEFT
10
15
35
55
60

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 82 percent in the left ear.  The 
diagnosis was mild to moderately severe SNHL, bilaterally.

In this case, both the March and June 2003 audiometric 
testing results clearly establish hearing loss disability in 
each ear as defined in 38 C.F.R. § 3.385.  The question 
remains, however, as to whether there is a medical 
relationship between such hearing loss and service.  
Considering the totality of the evidence, to include the 
veteran's assertions and the nature of his service, and the 
objective evidence of record, the Board finds that, with 
application of the benefit-of-the-doubt doctrine, the 
criteria for service connection are met. 

As regards the question of in-service injury, as indicated 
above, while the veteran has alleged that he was exposed to 
artillery and jet engine noise in service, his service 
medical records do not document the occurrence of, or 
treatment for, any specific incidence of acoustic trauma.  
That notwithstanding, the Board notes that, the veteran's 
Form DD-214 confirms that he served aboard the USS Bennington 
(CVS-20), an aircraft carrier, during the Vietnam War.  He 
stated that, during the Vietnam War, he was stationed on the 
flight and hangar decks during flight operations and that it 
was his job to move aircraft and equipment on both decks, 
adding that the noise was constant and deafening and 
overwhelmed what little ear protection they had.  The veteran 
also reported that his berth was next to the steam laundry 
which ran around the clock and produced a constant cacophony 
of noise to the extent that at times he had trouble sleeping.  
As a seaman on an aircraft carrier, he was likely exposed to 
some, and possibly, significant, noise exposure in service 
from the firing of weapons and jet engine noise during flight 
operations in support of allied forces during the Vietnam 
War.  In addition, the veteran is competent to assert the 
occurrence of in-service injury.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Thus, although there is no 
objective evidence to support a specific incident of acoustic 
trauma in service, the Board accepts the appellant's 
assertions of in-service noise exposure as credible and such 
exposure is consistent with the circumstances of his military 
service aboard the USS Bennington during the Vietnam War.  
See 38 U.S.C.A. § 1154 (West 2002).

Accordingly, the remaining question is whether the 
appellant's current disability is medically related to his 
military service-to specifically include claimed noise 
exposure while serving in the Navy.  There is no explicit 
opinion relating current hearing loss disability to such; 
however, the Board finds that the veteran's credible 
assertions of noise exposure in service and the notations of 
two VA audiologists as to such noise exposure in service 
tends to suggest a nexus between the appellant's hearing loss 
disability and his active service.  Although both of the VA 
examiners also noted that the appellant had occupational 
noise exposure as a motorcycle policeman after active duty in 
the Navy, neither commented on whether this alone was the 
sole cause of the veteran's hearing loss.  Even the veteran 
acknowledged that he was assigned to motorcycle duty as a 
police officer for some years, but maintained that such duty 
did not cause, or contribute to, his hearing loss because he 
did not ride a motorcycle eight hours a day, as most of his 
shift he was stationary on radar or traffic control and, in 
bad weather, he used a police cruiser.  For service 
connection, in-service noise exposure need not be the only 
source of acoustic trauma, it must only be a contributing 
source.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the appellant's favor, the Board 
finds that the criteria for service connection for bilateral 
hearing loss are met.  




ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


